Citation Nr: 1622048	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board but withdrew that request in writing in March 2016. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for degenerative disc disease (DDD) of the lumbar spine; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for DDD of the lumbar spine has been received since the November 2007 rating decision.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the November 2007 denial of service connection for DDD of the lumbar spine to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim to reopen involves a claim of entitlement to service connection for a low back disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A review of the record shows that a claim of service connection for DDD of the lumbar spine was originally denied in November 2007.  The Veteran did not file a notice of disagreement regarding the November 2007 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2007).  The Veteran also did not submit any information or evidence within one year of the November 2007 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2007); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for DDD of the lumbar spine in November 2007, finding no evidence that the Veteran's current low back disability was related to service.  

Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in November 2007, VA has received additional evidence, including a May 2012 VA treatment record opining that his back pain is more than less likely related to his prior activity in the service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

The Board notes that a May 2012 VA treatment record stated that the Veteran's back disability was more likely than not related to the Veteran's heavy lifting, loading, squatting, bending, and trauma during service.  The Veteran's DD 214 form, however, notes that the Veteran was a radio teletype operator during service.  This job would not necessarily involve heavy physical duties.  Therefore, the Board finds that the Veteran's personnel records are necessary and might clarify the extent of the Veteran's duties.  

The Board also notes that the April 2013 VA examination nexus opinion is insufficient.  The examiner noted that the Veteran only had one complaint of back pain during service, when the Veteran had more than one complaint.  Additionally, the examiner did not address the lay evidence showing complaints of back pain during and immediately after separation from service.  Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  The Board concludes that a new medical opinion is necessary to address all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all military personnel records.  All attempts to obtain these records should be documented in the claims file.    

2.  After records development is completed, return the claims file to the examiner who conducted the April 2013 VA examination, if available, to provide an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability began in service, was caused by service, or is otherwise related to service?  

The examiner should specifically address the July 1982 and December 1982 service treatment records, the May 2012 VA treatment record showing a positive nexus opinion, the April 2013 VA examination showing a negative nexus opinion, and the lay statements of the Veteran's sister and his former roommate indicating complaints of back pain during service and immediately after separation from service.  

A complete rationale must be provided for any opinion.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


